Exhibit 10.5

SCHOLASTIC CORPORATION 2007 OUTSIDE DIRECTORS STOCK INCENTIVE PLAN

1. Name and General Purpose

          The name of this plan is the Scholastic Corporation 2007 Outside
Directors Stock Incentive Plan (the “Plan”). The purpose of the Plan is to
attract and retain the services, for the benefit of Scholastic Corporation, a
Delaware corporation (the “Company”), of experienced and knowledgeable directors
who are not employees of the Company (the “Outside Directors”) and to provide an
additional incentive for such Outside Directors through ownership of the common
stock, par value $.01 per share, of the Company (the “Common Stock”).

2. Automatic Grants to Outside Directors

          Subject to the provisions of Section 13 hereof, each individual (other
than any director electing not to participate hereunder) who is, at the
conclusion of each annual meeting of the Company’s stockholders occurring after
the effective date of the Plan, an incumbent Outside Director, shall
automatically be granted, as of each such date (or, if applicable, the next
succeeding business day), (i) an option to purchase 3,000 shares of Common Stock
at a price per share equal to 100% of the Fair Market Value of the Common Stock
on such date, and (ii) 1,200 “Restricted Stock Units” (as herein after defined).

          For purposes of this Section 2, “Fair Market Value” shall mean the
average of the high and low selling prices of the Common Stock on the date on
which the Common Stock is to be valued hereunder, or, if none, on the last
preceding date prior to such date on which such prices were quoted, as reported
on the NASDAQ Stock Market, Inc. L.L.C. (“NASDAQ”). All options granted under
the Plan shall be non-qualified stock options.

          Restricted Stock Unit” or “RSU” represents an unfunded, unsecured
right to receive in the future, if the conditions of an RSU award are met, one
share of Common Stock. No shares of Common Stock shall be issued to an Outside
Director on the date of the RSU grant.

3. Exercise of Options

          Subject to the provisions of Section 5 hereof, an option granted
hereunder may not be exercised within twelve (12) months after the date of
grant.

          Except as provided in Section 5 below, an option may be exercised, in
whole or in part at any time and from time to time during the period beginning
with the expiration of twelve months following the date of grant and ending on
the option expiration date, by following the procedures established by the
Company and its designated record keeper at the time of exercise specifying the
number of shares of Common Stock to be purchased.

--------------------------------------------------------------------------------



          No shares of Common Stock shall be issued until full payment therefor
has been made. An Outside Director shall have no rights as a stockholder of the
Company with respect to any shares of Common Stock subject to an option until
such time as the Outside Director has properly exercised his or her option, paid
in full for the shares subject to such option, and executed any representations
required by the Company.

          Each option granted hereunder shall expire on the tenth anniversary of
the date on which it was granted, if not sooner terminated as provided herein.

4. Restricted Stock Units

          An RSU award shall not vest until twelve (12) months from the date of
grant. shares of Common Stock in respect of a vested RSU award shall be issued
to an Outside Director upon the vesting of an RSU.

          The record established by the Company of the RSUs awarded to an
Outside Director does not constitute any stock or property of the Company. No
funds or shares of Common Stock shall be placed in trust or set aside to assure
payment of an award of RSUs. RSUs are an unfunded, unsecured promise of the
Company to issue Common Stock in the future, subject to vesting and other
conditions in the Plan. The right of an Outside Director to receive shares of
Common Stock in settlement of an RSU shall be no greater than any general
unsecured creditor of the Company. An Outside Director shall have no rights as a
stockholder with respect to shares of Common Stock which may be issued in
settlement of an RSU until the date of issuance of a certificate for such shares
(as evidenced by the appropriate entry on the books of the Company or a duly
authorized transfer agent.) No adjustment shall be made for dividends,
distributions or other rights for which the record date is prior to the date
such certificate is issued.

5. Termination of Services of Outside Directors

          (a) In the event that an Outside Director to whom an option has been
granted under the Plan shall cease to serve on the Board of Directors, otherwise
than by reason of death or disability, such option may be exercised (to the
extent that the Outside Director is entitled to do so at the time of such option
exercise) at any time and from time to time within six (6) months after such
cessation of service, but not thereafter, and in no event after the date on
which, except for such cessation of service, the option would otherwise expire.
In the event an Outside Director to whom an option has been granted under the
Plan shall cease to serve on the Board of Directors but shall have been
designated as a Director Emeritus, the Director shall be treated as having
ceased to serve as a director.

          (b) In the event that an Outside Director to whom an option has been
granted under the Plan shall cease to serve on the Board of Directors by reason
of disability (as determined by the Board of Directors on the basis of all the
facts and circumstances), such option may be exercised, in full or in part, by
the Outside Director or his or her legally appointed representative
(notwithstanding that the option may not yet otherwise have become exercisable
with respect to all or part of such shares as of the date of disability) at any
time and from time to time within twelve (12) months after such

2

--------------------------------------------------------------------------------



cessation of service, but not thereafter, and in no event after the date on
which, except for such disability, the option would otherwise expire.

          (c) If an Outside Director to whom an option has been granted under
the Plan dies (i) while he or she is serving on the Board of Directors, (ii)
within three (3) months after cessation of service on the Board of Directors
other than by reason of disability, or (iii) within twelve (12) months after
cessation of service on the Board of Directors by reason of disability, such
option may be exercised:

                    1) in the case of death while serving on the Board of
Directors, as to all or any part of the remaining unexercised portion of the
option, notwithstanding that the option may not yet otherwise have become
exercisable with respect to all or part of such shares as of the date of death;

                    2) in the case of death after cessation of service on the
Board of Directors or death after termination of such service by reason of
disability, to the extent that the Outside Director was entitled to do so at the
date of his or her death, giving effect to the provisions of subsections (a) and
(b) above of this Section 5; and

                    3) in each case by the person who acquired the right to
exercise such option by bequest or inheritance or by reason of the death of the
Outside Director, but in no event after the date on which the option would
otherwise expire under Section 3 of the Plan.

                    4) Notwithstanding the provisions of subsections (b) and (c)
above of this Section 5, in no event shall any option granted under the Plan be
exercised within six (6) months of the date of grant.

          (d) In the event that an Outside Director to whom an RSU has been
granted under the Plan for a year shall cease to serve as an Outside Director
prior to completion of twelve (12) months from the date of grant for such year
otherwise than by reason of death or disability, the RSU award for such year
shall be forfeited upon such cessation of services. In the event that an Outside
Director to whom an RSU has been granted shall cease to serve on the Board of
Directors but shall have been designated as a Director Emeritus, such director
shall be treated as having terminated service as an Outside Director for
purposes of determining the vesting and payment of an RSU award and cessation of
services as a director. In the event that an Outside Director to whom an RSU has
been granted under the Plan shall cease to serve as an Outside Director prior to
completion of twelve (12) months from the date of grant on account of death or
(as determined by the Board of Directors on the basis of all the facts and
circumstances) disability, the RSU award shall become immediately vested and
non-forfeitable and shares of Common Stock in respect of such RSU award shall be
distributed upon such cessation of services. In the event that an Outside
Director ceases to serve as an Outside Director, any shares of Common Stock in
respect of a vested undistributed RSU award shall be distributed upon such
cessation of services.

3

--------------------------------------------------------------------------------



6. Transferability

          No option or Restricted Stock Units granted under the Plan may be
sold, transferred, pledged, assigned, or otherwise alienated, other than by will
or by the laws of descent and distribution.

7. Shares Reserved

          The aggregate number of shares reserved for issuance pursuant to the
Plan shall be 500,000 shares of Common Stock, or the number and kind of shares
of stock or other securities which shall be substituted for such shares or to
which such shares shall be adjusted as provided in Section 8.

          Such number of shares may be set aside out of the authorized but
unissued shares of Common Stock not reserved for any other purpose, or out of
issued shares of Common Stock acquired for and held in the treasury of the
Company.

          Shares subject to, but not sold or issued under, any option or
Restricted Stock Unit terminating, expiring or cancelled for any reason prior to
its exercise in full will again be available for options or RSUs thereafter
granted during the balance of the term of the Plan.

8. Adjustments Due to Stock Splits, Mergers, Consolidations, etc.

          If, at any time, the Company shall take any action, whether by stock
dividend, stock split, combination of shares, or otherwise, which results in a
proportionate increase or decrease in the number of shares of Common Stock
theretofore issued and outstanding, the number of shares which are reserved
under the Plan shall be automatically adjusted, and both (i) the number of
shares which, at such time, are subject to outstanding options or Restricted
Stock Units, and (ii) the number of options and RSUs that are automatically
granted to Outside Directors each year, shall be adjusted in the same proportion
(with appropriate adjustments in the option price); provided, however, that the
Company shall not be obligated to issue fractional shares.

          In the event of any increase, reduction, or change or exchange of
Common Stock for a different number or kind of shares or other securities of the
Company by reason of a reclassification, recapitalization, merger,
consolidation, reorganization, stock dividend, stock split or reverse stock
split, combination or exchange of shares, repurchase of shares, change in
corporate structure or otherwise, the Board of Directors shall conclusively
determine the appropriate equitable adjustments, if any, to be made under the
Plan, including without limitation adjustments to the number of shares which
have been authorized for issuance under the Plan but have not yet been placed
under option or RSU, the number of shares which shall be the number of the
automatic grants to Directors, as well as the price per share of Common Stock
covered by each option outstanding under the Plan which has not yet been
exercised.

9. Withholding or Deduction of Taxes

          If, at any time, the Company is required under applicable laws or
regulations to withhold, or to make any deduction for, any taxes or take any
other action in connection

4

--------------------------------------------------------------------------------



with the exercise of any option hereunder or the vesting or delivery of Common
Stock in respect of a Restricted Stock Unit, the Company shall have the right to
deduct from all amounts payable in cash any taxes required by law to be withheld
therefrom, and, in the case of payments in the form of Common Stock, the Outside
Director to whom such payments are to be made shall be required to pay to the
Company the amount of any taxes required to be withheld, or, in lieu thereof,
the Company shall have the right to retain, or sell without notice, a sufficient
number of shares of Common Stock to cover the minimum amount required to be
withheld.

10. Administration

          The Plan shall be administered by the Board of Directors. Subject to
the provisions of the Plan, the Board of Directors shall have the discretionary
authority to:

          (a) adopt, revise and repeal such administrative rules, guidelines and
practices governing the Plan as it shall from time to time deem advisable;

          (b) interpret the terms of the Plan and any option or RSU award issued
under the Plan (and any agreements relating thereto), and otherwise settle all
claims and disputes arising under the Plan;

          (c) delegate responsibility and authority for the operation and
administration of the Plan, including to a committee of the Board of Directors,
and appoint employees and officers of the Company and its affiliates to act on
its behalf and employ persons to assist in fulfilling its responsibilities under
the Plan; and

          (d) otherwise supervise the administration of the Plan;
          provided, however, that the Board of Directors shall have no
discretion with respect to the selection of individuals eligible to receive
options or Restricted Stock Units hereunder, the number of shares of Common
Stock covered by any such option or Restricted Stock Unit award or the price or
timing of any option or RSU granted hereunder (all of which determinations are
automatic under the terms of the Plan).

          The entire expense of administering the Plan shall be borne by the
Company.

11. Compliance with Applicable Law

          Notwithstanding any other provision of the Plan, the Company shall not
be obligated to issue any shares of Common Stock, or grant any option or RSU
with respect thereto, unless it is advised by counsel of its selection that it
may do so without violation of the applicable federal and state laws pertaining
to the issuance of securities or the provisions of any national securities
exchange or NASDAQ, and the Company may require any securities so issued to bear
a legend, may give its transfer agent instructions, and may take such other
steps as in its judgment are reasonably required to prevent any such violation.

5

--------------------------------------------------------------------------------



12. Amendment and Termination;

          It is the intention of the Company that no payment or entitlement
pursuant to this Plan will give rise to any adverse tax consequences to an
Outside Director under Section 409A of the Internal Revenue Code and Department
of Treasury regulations and other interpretive guidance issued thereunder,
including those issued after the date hereof (collectively, “Section 409A”). The
Plan shall be interpreted to that end and, consistent with that objective and
notwithstanding any provision herein to the contrary, the Company may
unilaterally take any action it deems necessary or desirable to amend any
provision herein to avoid the application of or excise tax or other penalties
under Section 409A. Further, no effect shall be given to any provision herein in
a manner that reasonably could be expected to give rise to adverse tax
consequences under Section 409A. Neither the Company nor its current or former
employees, officers, directors, representatives or agents shall have any
liability to any current or former Outside Director with respect to any
accelerated taxation, additional taxes, penalties or interest for which any
current or former Outside Director may become liable in the event that any
amounts payable under the Plan are determined to violate Section 409A.

          The Board of Directors may amend or discontinue the Plan at any time
and from time to time; provided, however, that (a) unless otherwise required by
law, no amendment, alteration or discontinuation shall be made which would
impair the rights of an Outside Director with respect to any option or RSU which
has been granted under the Plan without such individual’s consent and (b) no
amendment shall be effective without the approval of the stockholders of the
Company if stockholder approval of the amendment is then required pursuant to
Rule 16b-3 under the Securities Exchange Act of 1934, as amended, the applicable
rules of any national securities exchange or NASDAQ, or the Delaware corporation
law or other applicable laws.

13. Effective Date

          The effective date of this Plan is July 18, 2007, the date on which it
was adopted by the Board of Directors; provided, however, that this Plan is
subject to approval by the holders of the Company’s Class A Stock, per value
$.01 per share. The Plan shall terminate on July 18, 2017.

14. Governing Law

          The Plan shall be governed by, and construed in accordance with, the
laws of the State of Delaware.

6

--------------------------------------------------------------------------------